 Case 3:18-cr-04683-GPC Document 58 Filed 02/05/19 PageID.232 Page 1 of 2




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant
 7 Petr Pacas
 8                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                             CASE NO. 3:18-cr-04683-GPC
12                      Plaintiff,                       DEFENDANT PETR PACAS’S
                                                         WAIVER OF APPEARANCE FOR
13               vs.                                     HEARING ON FEBRUARY 14, 2019
14 PETR PACAS,                                           Date: February 14, 2019
                                                         Time: 1:00 p.m.
15                      Defendant.                       Crtrm.: 2D
16                                                       Assigned to Hon. Gonzalo P. Curiel
17
18               I, Petr Pacas, having been advised of my rights, and pursuant to Fed. R. Crim. P.
19 43(b)(3), hereby waive my right to be present at the upcoming February 14, 2019, 1:00 p.m.
20 hearing on the government’s motion for a protective order.
21               I hereby acknowledge that I am to next appear in the United States District Court for
22 the Southern District of California on April 19, 2019, at 1:00 p.m. for a motion hearing
23 before Judge Gonzalo P. Curiel in Courtroom 2D.
24
25 Dated: February ___,
                    5 2019
26                                                       _________________________________
                                                            Petr Pacas
27
28
     3549540.1
                                               1                    Case No. 3:18-cr-04683-GPC
           DEFENDANT PETR PACAS’ WAIVER OF APPEARANCE FOR HEARING ON FEBRUARY 14, 2019
Case 3:18-cr-04683-GPC Document 58 Filed 02/05/19 PageID.233 Page 2 of 2




 1 DATED: February 4, 2019         Gary S. Lincenberg
                                   Naeun Rim
 2
                                   Bird, Marella, Boxer, Wolpert, Nessim,
 3                                 Drooks, Lincenberg & Rhow, P.C.
 4
 5
                                   By:        /s/ Naeun Rim
 6
                                                         Naeun Rim
 7                                           Attorneys for Defendant Petr Pacas
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3549540.1
                                         2                    Case No. 3:18-cr-04683-GPC
